Citation Nr: 0032909	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for purposes of VA benefits, including qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322. 



WITNESSES AT HEARING ON APPEAL

The appellant, his nephew and his cousin



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the veteran was not entitlement to 
recognition as a POW for purposes of VA benefits.  The 
veteran had active service during World War II.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service department certified in November 1959 that 
the veteran had service between November 1, 1944 and June 6, 
1946, and that his status during that time period was 
"Missing" from November 1, 1944 to January 8, 1945; 
"Recognized Guerrilla Service" from January 9, 1945 to 
December 14, 1945; and "Regular PA [Philippine Army] 
Service" from December 15, 1945 to June 6, 1946.  

3.  In November 1959 and April 1998 the service department 
reported that the veteran had no POW status.


CONCLUSION OF LAW

The veteran is not entitled to recognition as a POW for VA 
benefit purposes, including qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322.  38 
U.S.C.A. §§ 101(2), (24), 107, 1112(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 3.304, 
3.307, 3.309(c) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he entered service in December 1941 
and that he was a POW from April 1942 to September or October 
1942 so he should be recognized as a POW for purposes of VA 
benefits.  The RO has denied the veteran's claim on the basis 
of two certifications from the service department that the 
veteran did not have status as a POW and because the claimed 
period of confinement as a POW was prior to his recognized 
period of service.

The question that must be resolved in this matter is whether 
the veteran has established his status as a former POW for 30 
days or more as defined by 38 C.F.R. § 3.309 and 38 U.S.C.A. 
§ 1112(b).  See also 38 U.S.C.A. § 101(32) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1(y) (2000).  The Public Laws referred 
to in this case essentially enumerate various diseases for 
which service connection may be granted presumptively based 
upon one's status as a former POW for 30 days or more.  See 
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9.  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 
4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  See 38 C.F.R. 
§ 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  See Young, 4 Vet. App. 106; VAOPGCPREC 14-94 
(O.G.C. Prec. 14-94).  VA may utilize other evidence to 
establish the conclusion of a Philippine veteran's period of 
service under 38 C.F.R. § 3.9(b).  If the veteran does not 
submit the appropriate evidence, his claim fails due to the 
absence of legal merit or lack of entitlement under the law 
and, as such must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In this case, the U.S. Department of the Army certified in 
November 1959 that the veteran had service between November 
1, 1944 and June 6, 1946, and that his status during that 
time period was "Missing" from November 1, 1944 to January 
8, 1945; "Recognized Guerrilla Service" from January 9, 
1945 to December 14, 1945; and "Regular PA [Philippine Army] 
Service" from December 15, 1945 to June 6, 1945.  The 
service department also certified at that time that there 
were no periods that he was determined to be in a POW status.  
In connection with the veteran's current claim the RO again 
sought verification from the service department as to the 
veteran's POW status, and in a response dated in April 1998 
it was reported that the veteran "had no USAFFE service nor 
had POW status."

Evidence submitted in support of the veteran's contentions 
includes an Affidavit for Philippine Army Personnel dated in 
June 1946, a POW Questionnaire completed by the veteran dated 
in April 1998, a Sworn Declaration from a service comrade 
dated in June 1998, and testimony presented by the veteran, 
his nephew and cousin to the Board at a hearing at the RO in 
June 1999.  All of this evidence is to the effect that the 
veteran was a POW between April and October or November 1942.

The dates in 1942 the veteran claims he was a POW, however, 
are before the dates the service department has certified as 
his period of recognized service.  Specifically, the service 
department has certified the veteran had service between 
November 1944 and June 1946.  The service department has also 
certified that the veteran had no POW status.  Consequently, 
even were the Board to accept that the veteran was a prisoner 
of the Japanese Government in 1942, his appeal would still 
fail because the evidence must demonstrate that he was a POW 
during his period of verified service and not prior to the 
commencement of his verified service.  The United States of 
Court of Appeals for Veterans Claims has concluded that, "It 
is clear, then, that service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. at 532.  If the 
veteran believes that the U.S. service department finding is 
incorrect, his recourse is with the service department rather 
than with the VA.  

Under the circumstances, the evidence does not demonstrate 
that the veteran was interned as a POW during his period of 
verified service.  Thus, he is not entitled to recognition as 
a former POW for purposes of the presumptive provisions of 
Public Law 97-37 and Public Law 100-332.  The Board 
appreciates the veteran's testimony and his service during 
World War II.  The Board notes that he is service connection 
for shell fragment wounds.  He remains free, of course, to 
pursue a compensation claim based on his period of recognized 
service, but the claim for recognition as a POW must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, which became effective November 9, 2000, broadly 
defines claimants, modified the circumstances under which 
VA's duty to assist claimant applies, and provides how that 
duty is to be discharged.  The Board is satisfied in this 
case that any applicable notice and assistance requirements 
have been satisfied.  The veteran was informed of the 
discrepancy between his claimed POW dates and recognized 
service dates in the August 17, 1998 denial letter and the 
Statement of the Case.  In the denial letter, he was also 
informed that a revision of his service dates had to be 
requested from the service department and he was provided 
with the appropriate form.  His service dates have been 
requested on two occasions from the service department.  
Accordingly, the Board concludes that any further development 
in connection with this appeal would be futile.  











ORDER

Recognition as a prisoner of war for purposes of VA benefits, 
including qualifying for the presumptive provisions of Public 
Law 97-37 and Public Law 100-322, is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

